Citation Nr: 1511124	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for Meniere's disease with vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991, from December 2003 to December 2006, and from May 2007 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in March 2010 and June 2010; statements of the case were issued in April 2010 and October 2010; and substantive appeals were received in May 2010 and October 2010.   

In the Veteran's January 2015 Brief (VBMS, 1/7/15), he raised the issue of whether new and material evidence has been received to reopen a service connection claim for a low back disability.  He also raised the issues of entitlement to service connection for a cervical spine disability, sinusitis, and ischemic heart disease as secondary to PTSD.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD

In the Veteran's January 2015 Brief, he noted that his most recent VA psychiatric examination took place in June 2009.  He has since undergone a private examination with Dr. W.J.A. in July 2010.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's representative has pointed out that there are discrepancies between the two examinations that have not been addressed.  Moreover, the private examination report suggests that the Veteran's symptoms have become more severe than they were in June 2010.

The Board finds that a new VA examination is warranted for the purpose of determining the current severity of the Veteran's PTSD.

Meniere's disease with vertigo

The RO, in its January 2010 rating decision, granted service connection for Meniere's disease.  In assigning a rating, it noted that the Veteran refused to report for the audiologic examination (the findings of which could lead to an increased rating).  In a misdated Statement in Support of the Claim (it is dated November 2009, but it cites the January 2010 rating decision), the Veteran expressly denied that he refused to report.  Moreover, he requested to be scheduled for a VA audiologic examination.  He has also submitted a private audiologic examination report dated March 2010.  

The Board finds that the Veteran is entitled to a new VA ear examination (to include and examination with audiologic findings) for the purpose of determining the current severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
Additionally, the examiner should attempt to reconcile any significant differences between his/her findings and the findings in the July 2010 private examination report of Dr. W.J.A.

2.  The RO should schedule the Veteran for a VA ear examination to include audiologic findings for the purpose of determining the current severity of his Meniere's disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







